--------------------------------------------------------------------------------

Exhibit 10.2.12


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT is made and entered into as of the date
indicated on the signature page under “Date of Agreement” by and between MGIC
Investment Corporation, a Wisconsin corporation (the “Company”), and the
employee of Mortgage Guaranty Insurance Corporation, or one of its subsidiaries,
whose signature is set forth on the signature page hereto (the “Employee”).


INTRODUCTION


The Company is awarding Restricted Stock Units to the Employee under the MGIC
Investment Corporation 2011 Omnibus Incentive Plan (the “Plan”) and this
Agreement.  The Company may also make cash incentive awards to the Employee
under the Plan, which along with such Restricted Stock Units may be recovered in
certain circumstances.


This Agreement consists of this instrument and the Incorporated Terms Dated As
of January 27, 2014 to Restricted Stock Unit Agreement (the “Incorporated
Terms”), which although not attached to this instrument, are part of this
Agreement and were provided to the Employee as indicated in Paragraph 1(b)
below.


The parties mutually agree as follows:


1.         Award of RSUs; Incorporated Terms.


(a)           Subject to the terms and conditions set forth herein, the Company
is confirming the award to the Employee of:


(i)         the number of Restricted Stock Units equal to the number referred to
after “Time Vested Restricted Stock Units” on the signature page, which shall be
the “Time Vested RSUs”; and


(ii)        the number of Restricted Stock Units equal to the number referred to
after “Performance Restricted Stock Units” on the signature page, which shall be
the “Performance RSUs.”


As used in this Agreement, the term “RSUs” means collectively all Time Vested
RSUs and all Performance RSUs.


(b)           The Incorporated Terms are incorporated in this instrument with
the same effect as if they were physically set forth in this instrument.  The
Incorporated Terms and this instrument constitute a single agreement which is
referred to as “this Agreement.”  The terms “herein,” “hereof,” “above” and
similar terms used in this Agreement refer to this Agreement as a whole.  The
“Award Notification” is the document entitled “Officer Compensation” that was
delivered to the Employee by the Company to notify the Employee of the award of
RSUs, the legal terms of which are set forth in this Agreement.  The Employee
agrees if there is any difference between the number of RSUs determined by (i)
the Award Notification, as delivered to the Employee, and (ii) the number of
RSUs awarded by the Committee, as reflected in the records of the Committee, the
number of RSUs reflected in the records of the Committee shall control.  The
Incorporated Terms were attached to an email sent to the Employee from a member
of the Legal Department of the Company which included other documents relating
to the RSUs.  The Company is hereby advising the Employee to print and retain a
copy of the Incorporated Terms.  The Employee agrees if there is any difference
between the text of the Incorporated Terms obtained as indicated above and the
text of the Incorporated Terms retained by the Company's Secretary, the text of
the copy retained by the Secretary will control.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized signer, and the Employee has executed this Agreement, all as of
the day and year set forth below.
 

 
Date of Agreement:      As of January 27, 2014
           
MGIC INVESTMENT CORPORATION
          By:
 
  Title:
Authorized Signer




 
Sign Here:
Name:
     
Time Vested Restricted Stock Units:
     
Performance Restricted Stock Units:
     
Performance RSU Multiplier:
     
Time Vested RSUs Release Date:
     
Performance RSUs Release Date:
     
Holding Period:

 
- 2 -

--------------------------------------------------------------------------------

 
Threshold Expense Ratio:
 
Target Expense Ratio:
 
Maximum Expense Ratio:
     
Threshold Loss Ratio:
 
Target Loss Ratio:
 
Maximum Loss Ratio
     
Threshold Share:
 
Target Share:
 
Maximum Share:
   
Goal:
   
Dividend Start Date:
   
*            *            *               *
 

 
Beneficiary Name:
     
Address of Beneficiary:
             
Beneficiary Tax Identification

  No:


 
- 3 -

--------------------------------------------------------------------------------